
	

114 S3004 IS: Alaska Native Claims Settlement Improvement Act of 2016
U.S. Senate
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3004
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2016
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To make technical corrections to the Alaska Native Claims Settlement Act, and for other purposes. 
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Alaska Native Claims Settlement Improvement Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Ukpeagvik Inupiat Corporation sand and gravel resources.
					Sec. 4. Shishmaref easement.
					Sec. 5. Shee Atika Incorporated.
					Sec. 6. Admiralty Island National Monument land exchange.
					Sec. 7. CIRI land entitlement.
					Sec. 8. Canyon Village, Kaktovik, and Nagamut.
					Sec. 9. Alaska Native Corporation authorizations.
					Sec. 10. Unrecognized Southeast Alaska Native communities recognition and compensation.
					Sec. 11. Alaska Native veterans land allotment equity.
					Sec. 12. 13th Regional Corporation.
				
 2.DefinitionsIn this Act: (1)SecretaryThe term Secretary means the Secretary of the Interior.
 (2)StateThe term State means the State of Alaska. 3.Ukpeagvik Inupiat Corporation sand and gravel resources Section 3 of the Barrow Gas Field Transfer Act of 1984 (Public Law 98–366; 98 Stat. 470) is amended—
 (1)by striking Sec. 3. The Secretary and inserting the following:  3.Conveyance to Ukpeagvik Inupiat Corporation (a)In generalThe Secretary; and
 (2)by adding at the end the following:  (b)Inclusions (1)In generalSubject to paragraph (2), the conveyance to UIC under subsection (a) shall include all right, title, and interest held by the United States to sand and gravel deposits underlying the surface estate owned by UIC within and contiguous to the Barrow gas fields, in the areas depicted on the map entitled 1984 Barrow Gas Field Transfer Act and dated April 25, 2016 and more particularly described as follows:
 (A)T. 21 N. R. 16 W., secs. 7, 17-18, 19-21, and 28-29. (B)T. 21 N. R. 17 W., secs. 1-2, and 11-14.
 (C)T. 22 N., R. 18 W., secs. 4, 9, and 29-32. (D)T. 22 N. R. 19 W., secs. 25 and 36.
							(2)Requirements
 (A)Road constructionIn constructing roads to access any of the sand and gravel deposits lying within the areas described in paragraph (1), UIC shall continue to mitigate negative impacts on the nesting sites of the Steller’s eider.
 (B)ExcavationIn excavating any of the sand and gravel deposits lying within the areas described in paragraph (1), UIC shall not blast or use explosives during the active nesting season of the Steller’s eider..
			4.Shishmaref easement
 (a)In generalSubject to subsection (b), the Secretary shall grant the Shishmaref Native Corporation, a Corporation established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), an easement of approximately 300 feet that crosses the Bering Land Bridge National Monument to permit a surface transportation route between the Village of Shishmaref and the general area of Ear Mountain, Alaska.
 (b)Proposed easementThe easement described in subsection (a) shall be jointly proposed by the Shishmaref Native Corporation, the City of Shishmaref, and the Native Village of Shishmaref based on recommendations made by the State.
 (c)Approval under ANILCAThe easement granted under this section shall be considered to meet all applicable requirements of title XI of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3161 et seq.).
			5.Shee Atika Incorporated
 (a)DefinitionsIn this section: (1)AccountThe term Account means the Shee Atika Account established under subsection (d).
 (2)AgencyThe term agency means— (A)any department, agency, or other instrumentality of the Federal Government; and
 (B)any Government corporation (as defined in section 9101 of title 31, United States Code). (3)AgreementThe term Agreement means the agreement between Shee Atika and the United States (including any amendment or supplement to the agreement) under which the United States has an option to reacquire the Cube Cove Land.
 (4)Cube cove landThe term Cube Cove Land means the approximately 23,000 acres of surface estate land at Cube Cove, Admiralty Island, Alaska, as described in Appendix A to the Agreement.
 (5)PropertyThe term property has the meaning given the term in section 12(b)(7)(vii) of the Act of January 2, 1976 (43 U.S.C. 1611 note; Public Law 94–204).
 (6)SecretaryThe term Secretary means the Secretary of Agriculture. (7)SegmentThe term segment means any 1 of the 13 tracts of surface estate land identified in Appendix C to the Agreement.
 (8)Shee atikaThe term Shee Atika means Shee Atika Incorporated. (b)Authorization (1)In generalAll consideration, whether in cash or in kind, received by Shee Atika under the Agreement shall be treated for purposes of all Federal laws as if the consideration was, within the meaning of section 21(c) of the Alaska Native Claims Settlement Act (43 U.S.C. 1620(c)), the receipt of land or any interest in land pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) or cash in order to equalize the values of properties exchanged pursuant to section 22(f) of the Alaska Native Claims Settlement Act (43 U.S.C. 1621(f)).
 (2)EffectNothing in the Agreement or this section imposes any duty on Shee Atika not expressly set forth in the Agreement.
				(c)Option To receive credits
				(1)In general
 (A)CreditsOn election by Shee Atika made in writing not later than the day before the date on which a closing of any segment of the Cube Cove Land is scheduled to occur, the Secretary, in accordance with subsection (d), may pay all or part of the amounts due to Shee Atika under the Agreement on the closing date in the form of credits that may be used by Shee Atika to purchase property sold at public sale.
 (B)CashAmounts otherwise due to Shee Atika for which Shee Atika has not made the election described in subparagraph (A) shall be paid to Shee Atika in cash.
 (2)RequirementThe Secretary shall make a payment in the form described in paragraph (1) without regard to whether Shee Atika has made any other election under paragraph (1).
 (3)Closing dateClosing of any segment for which Shee Atika has made an election under paragraph (1) shall occur not later than 30 days after the date on which the Secretary notifies Shee Atika that the applicable credit is ready to be deposited into the Account.
				(d)Establishment of account
 (1)In generalNotwithstanding any other provision of law, not later than 90 days after Shee Atika first makes an election under subsection (c)(1), the Secretary of the Treasury, in consultation with the Secretary, shall establish an account in the Treasury to be known as the Shee Atika Account.
 (2)Credits into accountThe Secretary of the Treasury, in consultation with the Secretary, shall— (A)deposit into the Account amounts equal to any credit received under subsection (c); and
 (B)establish procedures under which Shee Atika may— (i)receive deposits into the Account;
 (ii)make deposits from the Account into escrow when an escrow is required for the sale of any property; (iii)reinstate to the Account any unused escrow deposits under clause (ii) if the applicable sale is not completed; and
 (iv)notwithstanding any other provision of law and on written notice to the Secretary of the Treasury and the Secretary, assign, without restriction, any or all of the amounts in the Account.
 (3)Availability of amountsThe balance of the Account shall— (A)be immediately available to Shee Atika for use in accordance with paragraph (4); and
 (B)remain available until expended. (4)Use of funds (A)In generalShee Atika may use amounts in the Account to bid for, and purchase, any property at any public sale by an agency.
 (B)RequirementIn conducting a transaction under subparagraph (A), an agency shall accept any amount tendered from the Account in the same manner as if the amount were tendered in cash.
 (5)EffectNotwithstanding any other provision of law, any property purchased under paragraph (4) shall be considered to be a conveyance made under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) on the date of enactment of that Act.
				6.Admiralty Island National Monument land exchange
 (a)DefinitionsIn this section: (1)SealaskaThe term Sealaska means the Sealaska Corporation, a Regional Native Corporation established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
 (2)SecretaryThe term Secretary means the Secretary of Agriculture. (b)Land exchangeIf Sealaska relinquishes to the United States all right, title, and interest in and to the land described in subsection (c)(1), the Secretary, not later than 90 days after the date of the relinquishment, shall convey to Sealaska all right, title, and interest in and to the land described in subsection (c)(2).
			(c)Land described
 (1)Sealaska landThe land to be relinquished by Sealaska to the United States under subsection (b) is the subsurface estate to the approximately 23,000 acres of subsurface land depicted as Sealaska Lands to U.S. Forest Service on the map entitled Sealaska Land Exchange—Sealaska Admiralty Island National Monument Lands and dated March 10, 2016.
 (2)Federal landThe Federal land to be conveyed to Sealaska under subsection (b) is the surface and subsurface estate to the approximately 8,872.5 acres of Federal land and the surface estate to approximately 5,145 acres of Federal land depicted as U.S. Forest Service Land to Sealaska on the map entitled Sealaska Land Exchange—U.S. Forest Service Lands and dated March 10, 2016.
 (d)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land described in subsection (c)(2) is withdrawn from—
 (1)all forms of entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (e)MapsThe maps described in subsection (c) shall be maintained on file in—
 (1)the office of the Chief of the Forest Service; (2)the office of the Secretary of the Interior; and
 (3)the Alaska Regional Office of the Forest Service. (f)EffectNotwithstanding any other provision of law, the Federal land conveyed to Sealaska under subsection (b) shall be considered to be a conveyance made under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) on the date of enactment of that Act.
			7.CIRI land entitlement
 (a)DefinitionsIn this section: (1)Alaska Native Corporation; ANCThe terms Alaska Native Corporation and ANC have the meaning given the term Native Corporation in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).
 (2)CIRIThe term CIRI means Cook Inlet Region, Inc. (b)ConveyanceIn order to allow CIRI to satisfy the acreage of land to which CIRI is entitled under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), the Secretary shall convey to CIRI the acreage of land selected by CIRI under subsections (c) and (d).
 (c)SelectionCIRI shall select from among the following land, 43,000 acres, which is an acreage quantity equivalent to the unsatisfied portion of the acreage of land to which CIRI is entitled under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.):
 (1)Land in the State located outside of the boundaries of Cook Inlet Region— (A)that was previously selected for conveyance by one or more other Alaska Native Corporations; and
 (B)the selection of which under subparagraph (A) was later withdrawn by those one or more ANCs. (2)Land in the State located outside of the boundaries of Cook Inlet Region that is adjacent to land owned by other ANCs.
 (3)Land located within the boundaries of the National Petroleum Reserve–Alaska. (4)Land located within a unit of the National Wildlife Refuge System in the State, except that no land may be selected inside the Arctic National Wildlife Refuge.
 (5)Federal land in the State that is located outside of the boundaries of any National Monument or unit of the National Park System.
 (6)Land selected under subsection (d). (d)Selection of excess Federal land (1)In generalIn accordance with paragraph (2), CIRI shall have a right of notice and first refusal to select land located within the region of CIRI in the State that is identified by the Federal Government as excess to the needs of the Federal Government, except to the extent that right would conflict with section 1425(b) of the Alaska National Interest Lands Conservation Act (Public Law 96–487; 94 Stat. 2515).
				(2)Requirements
 (A)NoticePrior to any conveyance of excess Federal land within the region of CIRI, the Federal Government shall provide to CIRI notice of the intent of the Federal Government to convey that excess Federal land.
 (B)DeadlineNot later than 180 days after the date on which the Federal Government provides notice under subparagraph (A), CIRI shall determine whether to acquire the excess Federal land.
 (C)Conveyance and relinquishmentIf CIRI chooses to acquire the excess Federal land under subparagraph (B), on conveyance, CIRI shall relinquish the number of acres from the unsatisfied portion of the acreage of land to which CIRI is entitled under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) that is equal to—
 (i)the fair market value per acre of the excess Federal land to be conveyed; divided by (ii)the difference between—
 (I)the value per acre of land determined from the most recent census of the National Agricultural Statistics Service of the Department of Agriculture of agricultural land values for the State, specifically by the statewide value of land in the State; and
 (II)the value of land in the Juneau and Anchorage census areas used for Federal surplus property credits, adjusted for inflation.
							8.Canyon Village, Kaktovik, and Nagamut
 Section 14(h) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)) is amended— (1)in the matter preceding paragraph (1), by striking and follows and inserting as follows;
 (2)by striking the semicolon at the end of each of paragraphs (2) through (5) and inserting a period; (3)in paragraph (6), by striking this Act; and inserting this Act.;
 (4)in paragraph (7), by striking and (5); and and inserting (5), and (12).; (5)in paragraph (9), in the first sentence, by striking or (5) and inserting (5), or (12);
 (6)in paragraph (11), by striking and (6) and inserting (6), and (12); and (7)by adding at the end the following:
				
					(12)Canyon Village, Kaktovik, and Nagamut
						(A)Canyon Village
							(i)Conveyance
 (I)In generalThe Secretary shall convey to Kian Tr’ee Corporation, for the Native Village of Canyon Village, the surface estate in the land selected by the Kian Tr’ee Corporation under paragraph (2).
 (II)ApplicationFor purposes of the conveyance under subclause (I), sections 2650.2 and 2653.2(c) of title 43 of the Code of Federal Regulations (or successor regulations) shall not apply.
 (ii)LimitationA conveyance under clause (i)(I) shall not exceed 6,400 acres. (iii)Subsurface estate (I)In generalUnless Doyon Limited elects to make a selection under subclause (II), the Secretary shall convey to Doyon Limited the subsurface estate to the land conveyed under clause (i).
 (II)Alternate selectionAt the option of Doyon Limited, instead of accepting the conveyance under subclause (I)— (aa)Doyon Limited may make a selection from existing selections on land withdrawn pursuant to section 11(a)(3) that is equal in acreage to the subsurface estate that would otherwise be conveyed under subclause (I); and
 (bb)the Secretary shall convey to Doyon Limited the subsurface estate selected under item (aa). (B)KaktovikNotwithstanding section 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), on application by Kaktovik, the Secretary shall withdraw and convey to Kaktovik land within the National Wildlife Refuge System selected by Kaktovik.
						(C)Nagamut
 (i)In generalOn application by Nagamut, the Secretary shall withdraw and convey to Nagamut the land selected in the application under clause (ii).
 (ii)Land covered by applicationNagamut may select in the application submitted under clause (i)—
 (I)land within the National Wildlife Refuge System that covers the original township or townships of the Native Village or Native Group under Federal ownership; or
 (II)land within the National Wildlife Refuge System that is as close to the original townships of the Native Village or Native Group as practicable.
 (iii)EffectA conveyance under this subparagraph shall be such that the conveyance satisfies the unsatisfied portion of the acreage of the land to which Nagamut is entitled under this Act..
			9.Alaska Native Corporation authorizations
			(a)National Historic Preservation
 (1)In generalSection 300319 of title 54, United States Code, is amended to read as follows:  300319.Tribal and Native Corporation land (a)In generalIn this division, the term tribal and Native Corporation land means—
 (1)all land within the exterior boundaries of any Indian reservation; (2)land held in trust by the Federal Government for the benefit of an Indian tribe;
 (3)all dependent Indian communities; and (4)land held by a Native Corporation (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)).
 (b)EffectNothing in this section validates, invalidates, or otherwise affects any claim regarding the existence of Indian country (as defined in section 1151 of title 18), in the State of Alaska..
 (2)Conforming amendmentDivision A of subtitle III of title 54, United States Code, is amended by striking tribal land each place it appears and inserting tribal and Native Corporation land. (3)Clerical amendmentThe table of sections affected for title 54, United States Code, is amended by striking the item relating to section 300319 and inserting the following:
					300319. Tribal and Native Corporation land..
 (b)Tribal Forest ProtectionSection 2(a)(2) of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a(a)(2)) is amended— (1)by striking subparagraph (A) and inserting the following:
					
 (A)(i)is held in trust by, or with a restriction against alienation by, the United States for an Indian tribe or a member of an Indian tribe; or
 (ii)is owned by a Native Corporation (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)); and; and
 (2)in subparagraph (B)(i)— (A)in subclause (I), by striking or at the end; and
 (B)by adding at the end the following:  (III)is owned by an Alaska Native Corporation established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) and is forest land or formerly had a forest cover or vegetative cover that is capable of restoration; or.
 (c)Native American Graves Protection and RepatriationSection 2(7) of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001(7)) is amended by striking Alaska Native village and inserting Alaska Native village, Regional Corporation, or Village Corporation.
			10.Unrecognized Southeast Alaska Native
			 communities recognition and compensation
 (a)PurposeThe purpose of this section is to redress the omission of the southeastern Alaska communities of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell from eligibility by authorizing the Native people enrolled in the communities—
 (1)to form Urban Corporations for the communities under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); and
 (2)to receive certain settlement land pursuant to that Act.
				(b)Establishment of additional Native
 CorporationsSection 16 of the Alaska Native Claims Settlement Act (43 U.S.C. 1615) is amended by adding at the end the following:
				
					(e)Native Villages
				of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, Alaska
						(1)In
 generalThe Native residents of each of the Native Villages of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, Alaska, may organize as Urban Corporations.
						(2)Effect on
 entitlement to landNothing in this subsection affects any entitlement to land of any Native Corporation established before the date of enactment of this subsection pursuant to this Act or any other provision of law..
 (c)Shareholder eligibilitySection 8 of the Alaska Native Claims Settlement Act (43 U.S.C. 1607) is amended by adding at the end the following:
				
					(d)Native Villages
				of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell
						(1)In
 generalThe Secretary shall enroll to each of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, or Wrangell those individual Natives who enrolled under this Act to the Native Villages of Haines, Ketchikan, Petersburg, Tenakee, or Wrangell, respectively.
						(2)Number of
 sharesEach Native who is enrolled to an Urban Corporation for Haines, Ketchikan, Petersburg, Tenakee, or Wrangell pursuant to paragraph (1) and who was enrolled as a shareholders of the Regional Corporation for Southeast Alaska on or before March 30, 1973, shall receive 100 shares of Settlement Common Stock in the respective Urban Corporation.
						(3)Natives
 receiving shares through inheritanceIf a Native received shares of stock in the Regional Corporation for Southeast Alaska through inheritance from a decedent Native who originally enrolled to the Native Village of Haines, Ketchikan, Petersburg, Tenakee, or Wrangell and the decedent Native was not a shareholder in a Village or Urban Corporation, the Native shall receive the identical number of shares of Settlement Common Stock in the Urban Corporation for Haines, Ketchikan, Petersburg, Tenakee, or Wrangell as the number of shares inherited by that Native from the decedent Native who would have been eligible to be enrolled to the respective Urban Corporation.
						(4)Effect on
 entitlement to landNothing in this subsection affects entitlement to land of any Regional Corporation pursuant to section 12(b) or 14(h)(8)..
			(d)Distribution
 rightsSection 7 of the Alaska Native Claims Settlement Act (43 U.S.C. 1606) is amended—
 (1)in subsection (j)—
 (A)by striking (j) During and inserting the following:
						
							(j)Distribution of
				corporate funds and other net income
								(1)In
 generalDuring; (B)by striking Not less and inserting the following:
						
							(2)Minimum
 allocationNot less;
 (C)by striking In the case and inserting the following:
						
							(3)Thirteenth
 Regional CorporationIn the case;
				and
 (D)by adding at the end the following:
						
							(4)Native Villages
 of Haines, Ketchikan, Petersburg, Tenakee, and WrangellNative members of the Native Villages of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell who become shareholders in an Urban Corporation for such a Native Village shall continue to be eligible to receive distributions under this subsection as at-large shareholders of the Regional Corporation for Southeast Alaska.;
				and
 (2)by adding at the end the following:
					
						(s)Effect of
 amendatory ActSection 12 of the Alaska Native Claims Settlement Improvement Act of 2016 and the amendments made by that section shall not affect— (1)the ratio for determination of revenue distribution among Native Corporations under this section; or
 (2)the settlement agreement among Regional Corporation or Village Corporations or other provisions of subsection (i) or (j)..
 (e)CompensationThe Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) is amended by adding at the end the following:
				
					43.Urban
				Corporations for Haines, Ketchikan, Petersburg, Tenakee, and
			 Wrangell
						(a)Offer of
				compensation
							(1)In
 generalOn incorporation of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, the Secretary, in consultation and coordination with the Secretary of Commerce, and in consultation with representatives of each such Urban Corporation and the Regional Corporation for Southeast Alaska, shall offer as compensation, pursuant to this Act, 1 township of land (23,040 acres) to each of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, in accordance with this subsection.
							(2)Local areas of
				historical, cultural, traditional, and economic importance
								(A)In
 generalThe Secretary shall offer as compensation under this subsection local areas of historical, cultural, traditional, and economic importance to Alaska Natives from the Villages of Haines, Ketchikan, Petersburg, Tenakee, or Wrangell.
								(B)Selection of
 landIn selecting the land to be withdrawn and conveyed pursuant to this section, the Secretary—
 (i)shall give preference to land with commercial purposes;
 (ii)may include subsistence and cultural sites, aquaculture sites, hydroelectric sites, tideland, surplus Federal property and eco-tourism sites; and
 (iii)shall not include land within a conservation system unit (as defined in section 102 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3102)).
									(C)Contiguous,
 compact sitesThe land selected pursuant to this section shall be contiguous and reasonably compact tracts if practicable.
								(D)Valid existing
 rightsThe land selected pursuant to this section shall be subject to all valid existing rights and all other provisions of section 14(g), including any lease, contract, permit, right-of-way, or easement (including a lease issued under section 6(g) of the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508)).
								(b)Acceptance or
				rejection of offer
							(1)In
 generalNot later than 1 year after the date of the offer of compensation from the Secretary under subsection (a), each of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell shall accept or reject the offer.
 (2)ResolutionTo accept or reject the offer, each such Urban Corporation shall provide to the Secretary a properly executed and certified corporate resolution that states that the offer proposed by the Secretary was voted on, and either approved or rejected, by a majority of the shareholders of the Urban Corporation.
							(3)Rejection of
 offerIf the offer is rejected— (A)the Secretary, in consultation with representatives of the Urban Corporation that rejected the offer and the Regional Corporation for Southeast Alaska, shall revise the offer; and
 (B)the Urban Corporation shall have an additional 180 days within which to accept or reject the revised offer.
								(c)Withdrawal and
 conveyance of land and titleNot later than 180 days after receipt of a corporate resolution of an Urban Corporation approving an offer of the Secretary under subsection (b)(1), the Secretary shall (as appropriate)—
 (1)withdraw the land;
 (2)convey to the Urban Corporation title to the surface estate of the land; and
 (3)convey to the Regional Corporation for Southeast Alaska title the subsurface estate for the land.
							(d)Conveyance of
				roads, trails, log transfer facilities, leases, and
 appurtenancesThe Secretary shall, without consideration of compensation, convey to the Urban Corporations of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, by quitclaim deed or patent, all right, title, and interest of the United States in all roads, trails, log transfer facilities, leases, and appurtenances on or related to the land conveyed to the Corporations pursuant to subsection (c).
						(e)Settlement
				trust
							(1)In
 generalThe Urban Corporations of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell may establish a settlement trust in accordance with section 39 for the purposes of promoting the health, education, and welfare of the trust beneficiaries, and preserving the Native heritage and culture, of the communities of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, respectively.
							(2)Proceeds and
 incomeThe proceeds and income from the principal of a trust established under paragraph (1) shall—
 (A)first be applied to the support of those enrollees, and the descendants of the enrollees, who are elders or minor children; and
 (B)then to the support of all other enrollees..
			11.Alaska Native veterans land allotment equity
			(a)Clarification
 regarding occupancy of Native allotments in national forestsSection 18(a) of the Alaska Native Claims Settlement Act (43 U.S.C. 1617(a)) is amended—
 (1)by striking (a) No Native and inserting the following:
					
						(a)Revocation
							(1)In
 generalNo Native;
 (2)in the second sentence, by striking Further, the and inserting the following:
					
 (2)RepealThe; (3)in the third sentence, by striking Notwithstanding the foregoing provisions of this section, any and inserting the following:
					
						(3)Applications
				for allotment
							(A)In
 generalNotwithstanding paragraphs (1) and (2), any;
				and
 (4)in paragraph (3) (as designated by paragraph (3)), by adding at the end the following:
					
						(B)Certain
 applications approvedAny allotment application pending before the Department of the Interior on December 18, 1971, that was closed by the Department pursuant to the civil action styled Shields v. United States (698 F.2d 987 (9th Cir. 1983), cert. denied (104 S. Ct. 73 (1983))) shall be reopened and considered to be approved pursuant to this paragraph..
				(b)Open season for
 certain Alaska Native veterans for allotmentsSection 41 of the Alaska Native Claims Settlement Act (43 U.S.C. 1629g) is amended—
 (1)in subsection (a)— (A)in the subsection heading, by striking In general and inserting Alaska Native veteran allotments;
 (B)by striking paragraphs (1) through (4) and inserting the following:
						
							(1)Allotments
								(A)Eligible
 recipientsAny person described in paragraph (1) or (2) of subsection (b) shall be eligible to receive an allotment under the Act of May 17, 1906 (34 Stat. 197, chapter 2469) (as in effect before December 18, 1971), of not more than 2 parcels of Federal land, the total area of which shall not exceed 160 acres.
								(B)Filing
 deadlineAn allotment shall be filed for an eligible recipient not later than 3 years after the date on which the Secretary promulgates regulations pursuant to section 13(c) of the Alaska Native Claims Settlement Improvement Act of 2016.
								(2)Land available
				for allotments
								(A)In
 generalSubject to subparagraph (C), an allotment under this section shall be selected from land that is—
 (i)(I)vacant; and (II)owned by the United States;
 (ii)selected by, or conveyed to, the State of Alaska, if the State voluntarily relinquishes or conveys to the United States the land for the allotment; or
 (iii)selected by, or conveyed to, a Native Corporation, if the Native Corporation voluntarily relinquishes or conveys to the United States the land for the allotment.
									(B)Relinquishment
 by Native CorporationIf a Native Corporation relinquishes land under subparagraph (A)(iii), the Native Corporation may select appropriate Federal land, as determined by the Secretary, the area of which is equal to the area of the land relinquished by the Native Corporation, to replace the relinquished land.
 (C)ExclusionsAn allotment under this section shall not be selected from land that is located within—
 (i)a right-of-way of the TransAlaska Pipeline;
 (ii)an inner or outer corridor of such a right-of-way; or
 (iii)a unit of the National Park System, a National Preserve, or a National Monument. (3)Alternative allotmentsA person described in paragraph (1) or (2) of subsection (b) who qualifies for an allotment under this section on land described in paragraph (2)(C) may select an alternative allotment from land that is—
 (A)located within the boundaries of land described in paragraph (2)(C);
 (B)(i)(I)withdrawn under section 11(a)(1)(C); and
 (II)not selected, or relinquished after selection, under section 11(a)(3);
 (ii)contiguous to an outer boundary of land withdrawn under section 11(a)(1)(C); or
 (iii)vacant, unappropriated, and unreserved; and
 (C)not a unit of the National Park System, a National Preserve, or a National Monument.; and (C)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively;
 (2)in subsection (b)—
 (A)in paragraph (1), by striking subparagraph (B) and inserting the following:
						
 (B)is a veteran who served during the period beginning on August 5, 1964, and ending on May 7, 1975.;
 (B)by striking paragraph (2) and inserting the following:
						
							(2)Deceased
 individualsIf an individual who would otherwise have been eligible for an allotment under this section dies before applying for an allotment, an heir of the individual may apply for, and receive, an allotment under this section, on behalf of the estate of the individual.; and
 (C)in paragraph (3), by inserting before the period at the end the following: , other than an heir who applies for, and receives, an allotment on behalf of the estate of a deceased individual under paragraph (2);
 (3)by redesignating subsections (d) and (e) as subsections (f) and (g), respectively; and
 (4)by inserting after subsection (c) the following:  (d)Approval of allotments (1)In generalSubject to any valid right in existence on the date of enactment of the Alaska Native Claims Settlement Improvement Act of 2016, and except as provided in paragraph (3), not later than December 31, 2020, the Secretary shall—
 (A)approve any application for an allotment filed in accordance with subsection (a); and
 (B)issue a certificate of allotment under such terms, conditions, and restrictions as the Secretary determines to be appropriate.
 (2)NotificationNot later than December 31, 2017, on receipt of an application for an allotment under this section, the Secretary shall provide to any person or entity that has an interest in land described in subsection (a)(2) that is potentially adverse to the interest of the applicant a notice of the right of the person or entity, by not later than 90 days after the date of receipt of the notice—
 (A)to initiate a private contest of the allotment; or
 (B)to file a protest against the allotment in accordance with procedures established by the Secretary.
								(3)Action by
 SecretaryIf a private contest or protest relating to an application for an allotment is initiated or filed under paragraph (2), the Secretary shall not issue a certificate for the allotment under paragraph (1)(B) until a final determination has been made with respect to the private contest or protest.
 (e)ReselectionA person that selected an allotment under this section may withdraw that selection and reselect land in accordance with this section after the date of enactment of the Alaska Native Claims Settlement Improvement Act of 2016, if the land originally selected—
 (1)was selected before the date of enactment of the Alaska Native Claims Settlement Improvement Act of 2016; and
 (2)as of the date of enactment of that Act, was not conveyed to the person..
 (c)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior shall promulgate final regulations to carry out the amendments made by this section.
			12.13th Regional Corporation
 (a)DefinitionsIn this section, the terms Native and Regional Corporation have the meanings given those terms in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).
 (b)AuthorizationA Regional Corporation for Natives who are non-residents of Alaska may be established for the thirteenth region in accordance with section 7(c) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(c)).
			(c)Meeting
 (1)In generalSubject to paragraph (2), as soon as practicable after the date of enactment of this Act, the Secretary shall convene a meeting of the shareholders of the Regional Corporation established pursuant to section 7(c) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(c)) for the purpose of the election of a board of directors.
 (2)Notice requirementIn advance of the meeting under paragraph (1), the Secretary shall notify the roll of current shareholders of the Regional Corporation (as determined under section 5(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1604(b))) of the time and place of the meeting.
